72 N.Y.2d 984 (1988)
In the Matter of Eugene T. Dooley, as Sheriff of the County of Suffolk, et al., Respondents,
v.
Thomas A. Coughlin, III, as Commissioner of the New York State Department of Correctional Services, Appellant.
Court of Appeals of the State of New York.
Argued September 14, 1988.
Decided October 18, 1988.
Robert Abrams, Attorney-General (Frederic L. Lieberman, O. Peter Sherwood, Lawrence S. Kahn and Barbara B. Butler of counsel), for appellant.
O. Thomas Boyle, County Attorney (Robert H. Cabble of counsel), for respondents.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*985MEMORANDUM.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (134 AD2d 350). We add only that there was no abuse of discretion in ordering that respondent must accept State-ready inmates from petitioner's custody within 14 days of sentencing unless exigent circumstances which justify a further limited delay are present in a particular case. (See also, Matter of Ayers v Coughlin, 72 N.Y.2d 346 [decided today]).
Order affirmed, with costs, in a memorandum.